Exhibit 10.44

EMPLOYMENT AGREEMENT


       THIS AGREEMENT, dated September 20, 2002, is made by and between
Interpool, Inc., a Delaware corporation (the “Company”), and Mitchell I. Gordon
(the “Executive”).


       WHEREAS, the Board desires that the Company continue to employ the
Executive and the Executive desires to continue to furnish services to the
Company on the terms and conditions hereinafter set forth; and


       WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


       WHEREAS, the Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of members of
the Company’s management, including the Executive, to their assigned duties
without distraction in the face of potentially unsettling circumstances arising
from the possibility of a Change in Control.


       NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:


     1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

     2. Employment. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue such employment, on the
terms and conditions hereinafter set forth.

     3. Term of Agreement. Unless defined within the text hereof, the Term of
this Agreement shall commence on the date hereof and shall continue in effect
through December 31, 2003; provided, however, that on or before June 30 2003,
the Company shall present the Executive with either (i) an Employment Agreement
for an additional one year term which may be accepted or rejected by the
Executive or (ii) notice not to extend the Term; and provided further, however,
that in the event that a Change in Control occurs during the Term, the Term and
the terms and conditions of this Agreement without exception shall expire no
earlier than thirty (30) months following the date of such Change in Control.

     4. Position and duties. During the Term, the Executive shall serve as
Executive Vice President and Chief Financial Officer of the Company and shall
have those powers and duties of a management nature consistent with such
positions as are assigned to him from time to time by the Chairman and Chief
Executive Officer of the Company and President of the Company. In the
performance of his duties hereunder, the Executive shall report to the Chairman
and Chief Executive Officer and President of the Company. During the Term, the
Executive shall devote substantially all of his full business time, attention
and energies to the business of the Company as shall be necessary for him to
carry out his obligations hereunder.

     5. Place of Performance. During the Term, the Executive shall be based at
the Company’s offices in New York, New York, except for travel reasonably
required for the performance of the Executive’s duties hereunder.

     6. Compensation and Related Matters.


       (a) Base Salary. During the Term, the Company shall pay the Executive an
annual base salary at a rate not less than $250,000.00 (the “Base Salary”)
payable in accordance with the Company’s regular payroll practice.


       (b) Performance and Discretionary Bonus Opportunity. During the Term, the
Executive shall be entitled to receive a bonus in such amounts upon the
successful conclusion of the Performance Objectives listed on the attached
Schedule “A” (the “Initial Performance Bonuses”) and other, if any, additional
bonuses in amounts determined by the Board, in its sole discretion. Performance
Bonuses shall be deemed earned and paid upon the consummation of the Performance
Objectives unless the Executive and the Company shall mutually agree to a
deferred payment date. In the event that the Company elects in good faith not to
pursue or conclude any of the transactions which are the basis for the
Executive’s Initial Performance Bonuses, the Company shall substitute a
reasonably comparable Performance Objective, that is, a Performance Objective
which requires substantially the same time and effort on the part of the
Executive. At all times the Company shall provide the Executive with Performance
Objectives to enable the Executive to earn an amount equal to or greater than
the amount of the Initial Performance Bonuses. Any additional discretionary
bonus shall be paid to Executive in accordance with the Company’s general
practices with respect to year-end bonuses.


39

--------------------------------------------------------------------------------


       (c) Additional Bonus. In addition to item (b) above, the Executive shall
be entitled to an additional bonus in the maximum amount of Two Hundred Thousand
($200,000.00) comprised of the following components (i) Thirty Three Thousand
Dollars ($33,000.00) if the Company maintains an Investments Grade rating by
either Moody’s or Standards and Poors; (ii) To the extent that the current year
net income exceeds that of the highest previous year, the Executive shall be
paid 3.33% of said increase; (iii) The Executive shall be paid .5% of the
increase in the common stock price to the extent that the 2003 average stock
price exceeds the then established “high water mark”.


       (d) Employee Benefits/Expenses. During the Term, employee benefits,
vacation and fringe benefits will be provided to the Executive in accordance
with the plans and policies of the Company for Executive officers, as in effect
from time to time. The Company shall reimburse the Executive for all reasonable
business expenses incurred by the Executive in performing his duties hereunder
upon the presentation of itemized statements and receipts for such expenses.


       (e) The Company shall reimburse the Executive for all reasonable
automobile lease and related operation, maintenance and insurance costs.


     7. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 8 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits under the circumstances described herein.

     8. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (a) the date which is six months following the date of an
agreement entered into by the Company, the consummation of which would result in
a Change in Control, or the public announcement by the Company or any Person of
an intent to take actions which, if consummated, would result in a Change in
Control, (b) the date of a Change in Control, (c) the date of termination by the
Executive of the Executive’s employment for Good Reason or by reason of death,
or Disability, or (d) the termination by the Company of the Executive’s
employment for any reason.

     9. Termination of Employment. The Executive’s employment hereunder may be
terminated under the following circumstances, in each case subject to the
provisions of this Agreement.


       (a) The Executive’s employment hereunder shall terminate upon his death.


       (b) The Company may terminate the Executive’s employment hereunder for
Disability or for Cause.


       (c) The Executive may terminate his employment hereunder for Good Reason.


       (d) The Company may terminate the Executive’s employment hereunder other
than for Cause or Disability, and the Executive may terminate his employment
hereunder other than for Good Reason, in each case subject to the provisions of
this Agreement.


     10. Compensation During Period of Incapacity. During any period during the
Term that the Executive fails to perform his full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive’s full Base Salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.

     11. Compensation Upon Termination of Employment.


       (a) Death or Disability. If the Executive’s employment is terminated
during the Term by reason of his death or Disability, the Company shall pay to
the Executive (or his legal representatives or estate or as may be directed by
the legal representatives of her estate, as the case may be) (i) the Executive’s
full Base Salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination, together with all
compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination, (ii) the Executive’s accrued but unpaid Earned Bonus and accrued
but unused vacation days as of the Date of Termination, and (iii) the
Executive’s normal post-termination compensation and benefits as such payments
become due. Such post-termination compensation and benefits shall be determined
under, and paid in accordance with, the Company’s retirement, insurance and
other compensation or benefit plans, programs and arrangements as in effect
immediately prior to the Date of Termination. The amounts described in clauses
(i), (ii) and (iii) of this Section 11(a) are hereinafter referred to herein as
the “Accrued Obligations.”


40

--------------------------------------------------------------------------------


       (b) Termination by the Company for Cause or By Executive Other than for
Good Reason. If the Executive’s employment shall be terminated during the Term
by the Company for Cause or by the Executive other than for Good Reason, the
Company shall pay to the Executive the Accrued Obligations.


       (c) Termination By Company Other than for Cause or Disability or By
Executive for Good Reason. If the Executive’s employment is terminated during
the Term by the Company other than for Cause or Disability or by the Executive
for Good Reason, the Company shall pay to the Executive the Accrued Obligations
and the Severance Payments described in Section 12 below.


     12. Severance Payments and Benefits.


       (a) Severance Entitlement. If (i) the Executive’s employment is
terminated during the Term under the circumstances described in Section 11(c)
hereof, in consideration of the Executive’s covenant set forth in this Agreement
including the covenant not to compete set forth in Section 15 hereof, the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 12(a) (the “Severance Payments”), in
addition to the Accrued Obligations to which the Executive is entitled under
Section 11(c) hereof.


       (i) In lieu of any further Base Salary payments to the Executive for
periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Executive, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to two and one-half (2.5)
times the prior three year average of the Executive’s aggregate annual
compensation which shall include base salary and all bonus amounts.


       (ii) For the thirty (30) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents health, life, disability and accident insurance benefits under the
then current plans in effect and offered to the officers and employees of the
Company.


       (iii) Notwithstanding any provision of any annual or long-term incentive
plan to the contrary, the Company shall pay to the Executive a lump sum amount,
in cash, equal any unpaid annual bonus which has been allocated or awarded to
the Executive for a completed fiscal year or other measuring period preceding
the Date of Termination under any such plan and which, as of the Date of
Termination, is contingent only upon the continued employment of the Executive
to a subsequent date.


       (b)(i) Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive in
connection with a Change in Control or the termination of the Executive’s
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliate with the Company or such Person)(all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
Excise Tax, then after taking into account any reduction in the Total Payments
provided by reason of section 280G of the Code in such other plan, arrangement
or agreement, the cash Severance Payments shall first be reduced, and the
noncash Severance Payment shall thereafter be reduced, to the extent necessary
so that no portion of the Total Payments is subject to the Excise Tax but only
if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions attributable to such reduced Total Payments) is greater than or equal
to (B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments).


       (ii) For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (A) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of section 280G(b) of the Code shall be taken into account, (B) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm (the “Auditor”) which was, immediately prior to the Change
in Control, the Company’s independent auditor, does not constitute a “parachute
payment”within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, with the meaning of section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (C) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Auditor in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.


41

--------------------------------------------------------------------------------


       (iii) At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement). If the Executive objects to the Company’s
calculations, the Company shall pay to the Executive such portion of the
Severance Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of subsection (i) of this Section 12(b).


       (c) After a Change in Control, the Company also shall pay to the
Executive all legal fees and expenses incurred by the Executive in disputing in
good faith any issue hereunder relating to the termination of the Executive’s
employment, in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of section 4999 of the Code to any
payment or benefit provided hereunder. Such payments shall be made within five
(5) business days after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.


       (d) Upon the occurrence of a Change in Control, all outstanding stock
options granted to the Executive under the Company’s 1993 Stock Option Plan for
Executive Officers and Directors (or other Company stock option plan or
arrangement) which have not yet vested as of the date of the Change in Control
shall become fully vested and immediately exercisable as of the date of the
Change in Control.


     13. Termination Procedures and Compensation During Dispute.


       (a) Notice of Termination. During the Term and after a Change in Control,
any purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 17 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, after a Change in Control, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board which was called and held for the purpose of
considering such termination (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth in clause (i) or (ii) of the
definition of Cause herein, and specifying the particulars thereof in detail.


       (b) Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment during the Term, shall mean
(i) if the Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).


       (c) Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 13(c)), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.


       (d) Compensation During Dispute. If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 13(c) hereof, the Company shall continue to
pay the Executive his Base Salary in effect when the notice giving rise to the
dispute was given and continue the Executive as a participant in all
compensation, benefit and insurance plans in which the Executive was
participating when the notice giving rise to the dispute was given, until the
Date of Termination, as determined in accordance with Section 13(c) hereof.
Amounts paid under this Section 13(d) are in addition to all other amounts due
under this Agreement (other than those due under Section 10 and 11 hereof) and
shall not be offset against or reduce any other amounts due under this
Agreement.


     14. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 12 hereof or Section 13(d)
hereof. Further, the amount of any payment or benefit provided for in this
Agreement (other than Section 12(a)(ii) hereof) shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

42

--------------------------------------------------------------------------------

     15. Confidentiality; Nonsolicitation, Noncompetition.


       (a) The Executive covenants and agrees:


       (i) That he will not knowingly divulge any material or confidential
proprietary matters of the Company which are not otherwise in the public domain,
including, without limitation, financial records, trade secrets, business plans,
pricing policies, and customer lists, except as required in the course of
performing duties hereunder or as required by law, regulation or judicial or
other legal process, either during or after the termination of employment by the
Company;


       (ii) That he will deliver to the Company on termination of his employment
by the Company, at the Company’s expense all memoranda, notes, records, reports
and other documents, and all copies thereof, relating to the business of the
Company which he obtained while employed by, or otherwise serving or acting on
behalf of, the Company, and which he may then possess or have under his control.


       (iii) That during the Term the Executive, alone or together with any
other person, firm, partnership, corporation or other entity whatsoever, except
any subsidiaries or affiliates of the Company, directly or indirectly, whether
as an officer, director, stockholder, partner, proprietor, associate, employee,
representative, landlord, sublandlord, public relations or advertising
representative, management consultant or otherwise, will not engage in, or
become or be interested in or associated with, any other person, corporation,
firm, partnership or other entity whatsoever engaged in a business in which the
Company shall then be engaged in or in which the Company within the preceding
twelve (12) months engaged in or at any time during such period was the subject
of a formal business proposal which the Company was actively considering.


       (b) With respect to employment after termination of the Executive’s
employment with the Company:


       (i) Throughout his employment and for a period of two (2) years after
termination of his employment, he will not directly or indirectly, induce or
attempt to influence any employee of the Company to leave its employ; aid or
agree to aid any competitor, customer or supplier of the Company in any attempt
to hire any person who shall have been employed by the Company within the 365
day period next preceding such requested aid; induce or attempt to influence any
person or business entity who was a customer or supplier of the Company during
any portion of said period to transact business with a competitor of the
Company; or participate in planning for or accept any employment or any other
association with any company which then employs more than two former employees
of Company within the 365 day period next preceding his termination of
employment with the Company without the prior written consent of the Company.


       (ii) Throughout his employment and for a period of two (2) years after
termination of his employment, he will not directly or indirectly, become
interested in, or otherwise become employed by or act as a consultant or lender
to, or render any services to, or become a director, officer, employee,
principal, agent, stockholder, manager, member, owner or partner of, or employer
of any business or organization (a “Competing Business”) which engages in the
business of transmodal chassis and transmodal dry freight container leasing;
provided, however, that notwithstanding the foregoing, it shall not be a
violation of this Section 15(b)(ii) for the Executive to become the registered
or beneficial owner of up to two percent (2%) of any class of the capital stock
of a Competing Business registered under the Securities Exchange Act of 1934, as
amended, provided that the Executive does not otherwise participate in the
business of such corporation.


       (c) Remedies for Breach. The Executive agrees that the remedy at law for
any breach or threatened breach of any covenant contained in this Section 15
will be inadequate and that the Company, in addition to such other remedies as
may be available to it in law or in equity, shall be entitled to institute
proceedings in any court or courts of competent jurisdiction to obtain damages
for breach of this Agreement and permanent injunctive relief without bond or
other security. The parties further agree that the Company shall be entitled to
apply to any court having jurisdiction for temporary injunctive relief pending
permanent injunctive relief in arbitration.


     16. Successors; Binding Agreement.


       (a) In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change in Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination.


43

--------------------------------------------------------------------------------


       (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.


     17. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:


  Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Attention: [Chief Executive Officer]


     18. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New Jersey. All references to sections
of the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 12 and 13 hereof) shall
survive such expiration.

     19. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

     20. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

     21. Settlement of Disputes; Arbitration. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in New York, New York in accordance with the rules of the American
Arbitration Association then in effect; provided, however, that the evidentiary
standards set forth in this Agreement shall apply. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

     22. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:


       (a) “Accrued Obligations” shall have the meaning set forth in Section
11(a) hereof.


       (b) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.


       (c) “Auditor” shall have the meaning set forth in Section 12(b) hereof.


       (d) “Base Amount” shall have the meaning set forth in section 280G(b)(3)
of the Code.


44

--------------------------------------------------------------------------------


       (e) “Base Salary” shall have the meaning set forth in Section 6(a)
hereof.


       (f) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.


       (g) “Board” shall mean the Board of Directors of the Company.


       (h) “Cause” for termination by the Company of the Executive’s employment
shall mean: (i) the Executive’s conviction of a felony or (ii) the willful and
substantial failure by the Executive to perform the Executive’s services as
provided herein for a period continuing for more than ten (10) days after the
issuance of a Notice of Termination by the Company to the Executive, which
notice shall specify in reasonable detail the details of such failure to
perform. For purposes of clause (ii) of this definition, (x) no act, or failure
to act, on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company and (y) after a Change in Control and during the Term, in the event
of a dispute concerning the application of this provision, no claim by the
Company that Cause exists shall be given effect unless the Company establishes
to the Board by clear and convincing evidence that Cause exists.


       (i) A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:


       (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates) representing 50% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of paragraph (iii) below; or


       (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or


       (iii) there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (A) a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the Company, the entity surviving such
merger or consolidation or any parent thereof (or a majority plus one member
where such board comprises an odd number of members), or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly of indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or


       (iv) there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 51% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale, or the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.


       Notwithstanding the foregoing, a “Change in Control” shall not be deemed
to have occurred by virtue of the consummation of any transaction or series or
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


       (j) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.


       (k) “Company” shall mean Interpool, Inc. and, except in determining under
Section 21(i) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


       (l) “Date of Termination” shall have the meaning set forth in Section
13(b) hereof.


45

--------------------------------------------------------------------------------


       (m) “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.


       (n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.


       (o) “Excise Tax” shall mean any excise tax imposed under Section 4999 of
the Code.


       (p) “Executive” shall mean the individual named in the first paragraph of
this Agreement.


       (q) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence following a Change in Control (without the
Executive’s express written consent) of any one of the following acts by the
Company, or failures by the Company to act,


       (i) the assignment to the Executive of any duties inconsistent with the
Executive’s status as the Chief Financial Officer and Executive Vice President
and executive officer of the Company as compared to the Executive’s duties and
status on the date hereof (and as such duties and status may be increased
hereafter), or a substantial adverse alteration or change in the scope, nature
or status of any of the Executive’s responsibilities from the scope, nature or
status on the date hereof (and as the scope, nature and status of such
responsibilities may be increased hereafter), including, but not limited to,
responsibilities as the executive officer having primarily responsibility for
the Company’s accounting functions (including reporting and disclosure thereof),
budget functions, strategic planning, and the identification, pursuit and
implementation of acquisition and dispositions and other extraordinary
transactions.


       (ii) a reduction by the Company in the Executive’s total cash
compensation measured by reference to the sum of the Executive’s Base Salary and
Performance Bonuses as of the date hereof.


       (iii) the relocation of the Executive’s principal place of employment to
a location outside of New York City or the Company’s requiring the Executive to
be based anywhere other than the Executive’s principal place of employment (or
permitted relocation thereof) as set forth in Section 5 of this Agreement,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations.


       (iv) the failure by the Company to continue to provide the Executive with
employee benefits substantially similar to those enjoyed by the Executive under
any of the Company’s retirement, savings, life insurance, medical, health and
accident, or disability plans in which the Executive was participating
immediately prior to the Change in Control.


       (v) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 13(a) hereof; for purposes of this Agreement, no such purported
termination shall be effective. The Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.


       For purposes of any determination regarding the existence of Good Reason,
any claim by the Executive that Good Reason exists shall be presumed to be
correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.


       (r) “Notice of Termination” shall have the meaning set forth in Section
13(a) hereof.


       (s) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


       (t) “Severance Payments” shall have the meaning set forth in Section
12(a) hereof.


       (u) “Tax Counsel” shall have the meaning set forth in Section 12(b)
hereof.


       (v) “Term” shall mean the period of time described in Section 3 hereof
(including any extension, continuation or termination described therein).


46

--------------------------------------------------------------------------------


       (w) “Total Payments” shall mean those payments so described in Section
12(b) hereof.


       IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.


INTERPOOL, INC.


By: /s/ Martin Tuchman
——————————————
Name: Martin Tuchman
Title: CEO



/s/ Mitchell I. Gordon
——————————————
EXECUTIVE


47

--------------------------------------------------------------------------------


SCHEDULE “A”


Performance Objective

--------------------------------------------------------------------------------

Performance Bonus

--------------------------------------------------------------------------------

  Subscription Rights Offering $100,000.00    Chassis Securitization Financing
$100,000.00    Additional Convertible Security Offering $100,000.00 


48